PER CURIAM.
In these consolidated appeals, Feliberto Diaz appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error.* Accordingly, we affirm substantially on the reasoning of the district court. See Diaz v. Lee, CA-01-732-5-BR (E.D.N.C. Aug. 21, 2003; Jan. 7, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


 We note that because the Utilization Review Board ("URB”) is not a "person” under § 1983, it was not necessary for the district court to address the merits of Diaz’s claims against it. See Will v. Mich. Dep’t of State Police, 491 U.S. 58, 70, 109 S.Ct. 2304, 105 L.Ed.2d 45 (1989).